*801In a certiorari proceeding to review an order, made by the District Court of San Juan, to secure the effectiveness of a judgment (orden de aseguramiento de sentencia) and restraining the Governor of Puerto Rico from putting into effect Act No. 99 of 1931, this Court, by an order of July 28, 1931, directed that a hearing be had on the question of the applicability of the remedy sought, and the parties were heard accordingly on the 30th of the same month. Pursuant to an order of the 1st of August of the present year, a writ was issued to the lower court commanding it to certify and send to this Court a transcript of the record in the proceedings had concerning such restraining order, that the same might be reviewed by the Court and that the Court might further cause to be done thereupon what it might appear of right ought to be done, and the case' was set for hearing on the merits on November 16, 1931, at two o’clock p. m. The writ issued was duly served. While the Court was in vacation, the plaintiffs in the action which gave rise to the certiorari proceeding herein filed motions seeking to enjoin the defendants in the said action, who are the present petitioners, from violating the order complained of in the present- proceeding, and to confirm their intervention in said proceeding. The Honorable Governor of Puerto Rico called a special term of this Court in order that it might hear, consider, and determine the said motions; and the same having been heard on the day set, the Court made the following order:
“San Juan, Puerto Rico, August 30, 1931.
“The interposition of complainants in the suit giving rise to the present certiorari proceeding as interveners in said proceeding, is hereby confirmed; and on hearing the motion of the 6th of the instant August, the opposition thereto filed by the petitioners in said proceeding, and the argument of counsel for the respective parties, the Court, ,in view of the special circumstances existing in this case, clarifies its order of. August 1, 1931, authorizing the issuance of the writ of *802certiorari herein, in the sense that its aforesaid order has left things in the same status they had when our writ was served on the lower court, and therefore the order sought to he reviewed and the service of notice thereof on the defendants remain effective so long as the said order is not rset aside upon a hearing and determination of the petition for certiorari herein; and it thus becomes unnecessary to pass upon the other subsidiary petitions of the interveners/'
Mr. Justice Wolf, Acting Chief Justice, dissented in so far as the Court failed to advance the hearing of the cer-tiorari set for November. Mr. Chief Justice Del Toro and Mr. Justice Texidor took no part in the decision of this case.*

 Note. — The statement of facts which precedes the order above transcribed was prepared by the Reporter.